id office uilc cca-331130-09 ---------------- number release date from -------------------- sent tuesday date to -------------------- cc ------------------ subject re -------- informal request for info - please read asap speaking based on the facts of the email it sounds like something we would challenge using the step_transaction_doctrine or substance_over_form_doctrine the proper characterization is treating it as though the taxpayer contributed real_estate to the partnership then used their cash to buy new real_estate given the fact that this is a it all seems pre-wired particularly given the fact that the taxpayer continues to own the original property and has acquired new property without any recognized gain we do allow taxpayers to contribute property to partnerships without gain recognition however in this case the taxpayer is attempting to use a partnership to get an artificial basis step-up in the property this series of transactions would likely be subject_to the recharacterization under partnership anti-abuse rule sec_1_701-2
